DETAILED ACTION
This office action is a response to a communication made on 11/30/2021.
Claims 1, 7, 9 and 15 are currently amended.
Claims 8, 13 and 20 are canceled.
Claims 21-23 are new.
Claims 1-7, 9-12, 14-19 and 21-23 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16992770, filed on 02/13/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 and 10/28/2021 was filed before the mailing date of the final action on 02/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant: Applicant’s arguments, see remarks on page 8-10, filed 11/30/2021, applicant argues that, “Wang fails to disclose receiving, by the terminal device, a first response message from the first core network element, wherein the first response message indicates that establishment of the first PDU 
Examiner: Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Wang teaches receiving, by the terminal device, a first response message from the first core network element because The SMF 1510 or the control function then may send the determined SSC mode (e.g., SSC mode=2) back to the WTRU 1504 in a service response message at step 1526, ¶0146 and ¶0182. Wang also teaches wherein the first response message indicates that establishment of the first PDU session is rejected because the CN-CP node may then either disconnect the current PDU session with reconnection request… a cause code (i.e. wherein cause code about the rejection) to the WTRU which indicates the reason for PDU session disconnection, see ¶0149. Wang further teaches wherein the first response message comprises an allowed SSC mode that allowed to be used for the first session type because the SMF 1320 may choose one SSC mode from its supported SSC modes and assign it to the PDU session. At step 1350, the SMF 1320 may send a PDU session establishment response with the selected SSC mode...SSC mode is allowed for the WTRU, see ¶0138 and ¶0157,  the PDU session  ID 1900 may be one byte frame that comprises a PDU session type 1910 (i.e. wherein PDU session type includes first session type), and an SSC mode 1 930, The PDU session type 1910 may include an IP type, a non-IP type, an Ethernet type, or the like, see ¶0167.
Applicant: Applicant’s arguments, see remarks on page 8-10, filed 11/30/2021, applicant argues that, “Wang fails to disclose a terminal device sending, based on the first response message, another request message so that the terminal device attempts again to establish the first PDU session, which has been already rejected by the first core network element, with the allowed SSC mode for the first session type which is included in the first response message”. Recited in claim 1.
Examiner: Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Wang teaches sending, by the terminal device based on the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-12, 14-19 and 21-23 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Wang et al. (US 20190150219), hereinafter “Wang”.

With respect to claim 1, Wang discloses a method for determining a service and session continuity (SSC) mode, comprising:

sending, by the terminal device, a first request message to a first core network element (¶0044, i.e. The core network 106 may also serve as a gateway for the WTRUs 102 a, 102 b, 102 c, 102 d to access the PSTN 108, see fig. 23, ¶0070, i.e. The SMF 334 may be connected to the AMF 330 via an NG11 370 interface to provide session managements to the WTRUs 390, wherein  SMF and AMF are core network elements see ¶0062), wherein the first request message requests to establish a first protocol data unit (PDU) session (¶0100, i.e. determine that the WTRU's PDU session establishment request message corresponds to a request for the new PDU session) , and wherein the first request message comprises a first session type and the requested SSC mode (¶0167, i.e. the PDU session  ID 1900 may be one byte frame that comprises a PDU session type 1910 (i.e. wherein PDU session type includes first session type), and an SSC mode 1 930, The PDU session type 1910 may include an IP type, a non-IP type, an Ethernet type, or the like); and 
receiving, by the terminal device, a first response message from the first core network element (¶0146, i.e. The SMF 1510 or the control function then may send the determined SSC mode (e.g., SSC mode=2) back to the WTRU 1504 in a service response message at step 1526, ¶0182), wherein the first response message indicates that establishment of the first PDU session is rejected (¶0149, i.e. the CN-CP node may then either disconnect the current PDU session with reconnection request… a cause code (i.e. wherein cause code about the rejection) to the WTRU which indicates the reason for PDU session disconnection), wherein the first response message comprises an allowed SSC mode that is allowed to be used for the first session type (¶0138 and ¶0157, i.e. the SMF 1320 may choose one SSC mode from its supported SSC modes and assign it to the PDU session. At step 1350, the SMF 1320 may send a PDU 
sending, by the terminal device based on the first response message (¶0113, i.e. The WTRU may send multiple WTRU initiated PDU connection requests to the 5G core network with different SSC modes, ¶0146, i.e. The SMF 1510 or the control function then may send the determined SSC mode (e.g., SSC mode=2) back to the WTRU 1504 in a service response message at step 1526), a fourth request message to the first core network element (¶0110, i.e. sends a PDU session establishment request to the SMF at step 622 based on the PDU session re-establishment request received from the SMF at step 618) , wherein the fourth request message requests to establish the first PDU session (¶0096, i.e. the SMF 612 may select a UPF2 610 for the new PDU session after receiving the PDU session establishment request from the WTRU), and wherein the fourth request message comprises the allowed SSC mode (¶0138, i.e. the SMF 1320 may choose one SSC mode from its supported SSC modes and assign it to the PDU session. At step 1350, the SMF 1320 may send a PDU session establishment response with the selected SSC mode, wherein selected SSC mode is allowed SSC mode).


For claim 9, it is an apparatus claim corresponding to the method of claim 1. Therefore claim 9 is rejected under the same ground as claim 1. 

For claim 15, it is a non-transitory computer readable medium claim corresponding to the method of claim 1. Therefore claim 15 is rejected under the same ground as claim 1. 



With respect to claims 2 and 16, Wang discloses the method according to claim 1, wherein the first request message further comprises first indication information (wang, ¶0100, i.e. determine that the WTRU's PDU session establishment request message corresponds to a request for the new PDU session, see ¶0161), and wherein the first indication information indicates that the requested SSC mode is not allowed to be modified (Wang, ¶0149, i.e. the CN-CP may include the new SSC mode and possibly a cause code to the WTRU which indicates the reason for PDU session disconnection, wherein SSC mode cannot be modified).

With respect to claims 3, 10 and 17, Wang discloses the method according to claim 1, further comprising receiving, by the terminal device, first SSC mode limitation information (Wang, ¶0132, i.e. the WTRU 1205 may receive SSC mode(s) supported by the default NSI 1215 via an attach acceptance message during the initial attach), wherein the first SSC mode limitation information comprises at least one available session type and at least one associated available SSC mode for the terminal device (Wang, ¶0166, i.e. The WTRU 1802 may then retrieve an SSC mode from the PDU session context if it is available, ¶0167, i.e. the PDU session ID 1900 may be one byte frame that comprises a PDU session type 1910, and an SSC mode 1 930) , and wherein determining the requested SSC mode comprises determining, by the terminal device based on the first SSC mode limitation information, the requested SSC mode (Wang, ¶0154, i.e. a change in the SSC Mode may be provided for switching flows across PDN Connections. For example, a WTRU may have a set of IP flows using a PDN connection A with an SSC mode 3.).

With respect to claims 4, 11 and 18, Wang discloses the method according to claim 3, wherein the first SSC mode limitation information is associated with subscription information of the terminal 

With respect to claim 5, Wang discloses the method according to claim 3, wherein the requested SSC mode is a unique SSC mode that meets the first SSC mode limitation information (Wang, ¶0129, i.e. FIG. 10 illustrates an example scenario wherein a NSI 1030 supports one unique SSC mode. As shown in FIG. 10, the NSI 1030 may include CP functions 1040 and UP nodes 1035…The desired SSC mode for the PDU session may also be considered when the NSI 1030 is selected).

With respect to claims 6, 12 and 19, Wang discloses the method according to claim 1, wherein determining the requested SSC mode comprises obtaining, by the terminal device, the requested SSC mode according to a default SSC mode selection policy rule (Wang, ¶0094-¶0095, i.e. if the WTRU is provisioned with a default SSC mode, for example, as part of the policy shown in FIG. 5, then the WTRU may request the PDU session with the default SSC mode).

With respect to claim 7, Wang discloses the method according to claim 1, wherein the first response message comprises cause information about why the establishment of the first PDU session is rejected (Wang, ¶0149, i.e. the CN-CP node may then either disconnect the current PDU session with 

With respect to claim 14, Wang discloses the apparatus according to claim 9, wherein the apparatus comprises a terminal device or a chip in the terminal device (Wang, Fig. 1A, ¶0035, i.e. each of the WTRUs 102 a, 102 b, 102 c, 102 d may be any type of device (i.e. terminal device) configured to operate and/or communicate in a wireless environment).

With respect to claims 21, 22 and 23, Wang in view Youn discloses the method according to claim 1, wherein the first session type is a non-Internet Protocol (IP) type of session (Wang, ¶0167, i.e. The PDU session type 1910 may include an IP type, a non-IP type, an Ethernet type, or the like), and wherein the requested SSC mode is SSC mode 3 (Wang, ¶0091, i.e. In the SSC mode 3, a network may allow a WTRU to establish an additional PDU session to the same data network (DN) before a previous PDU session is eventually terminated, ¶0167, i.e. The SSC mode 1 930 may include an SSC mode 1, an SSC mode 2, an SSC mode 3, or the like.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                         
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458